Citation Nr: 1746270	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right hand disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to April 1968.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center.  Jurisdiction is currently held by the VA Regional Office (RO) in San Juan, Puerto Rico.

These matters were previously before the Board in April 2016.  At that time, the Board reopened and remanded the issue of entitlement to service connection for right hand disability.  The Board also remanded the issue of entitlement to a TDIU.

In a January 2017 decision, the Board denied the Veteran's claim for entitlement to service connection for a right hand disability and remanded the Veteran's claim for entitlement to a TDIU for extraschedular consideration by VA's Director, Compensation Services, per 38 C.F.R. § 4.16(b).

The Veteran appealed the Board's January 2017 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Court granted a joint motion for partial remand (JMPR) vacating the portion of the Board's decision that denied entitlement to service connection for a right hand disability, but did not disturb the portion remanding the claim for entitlement to TDIU.  The Court then remanded the service connection claim to the Board for further proceedings consistent with the JMPR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

	Service Connection

In an August 2017 JMPR, the parties agreed that the Board erred by not ensuring substantial compliance with the Board's prior April 2016 remand directives pursuant to Stegall.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The parties further agreed that the Board failed to ensure that VA complied with its duty to assist, specifically by not ensuring that VA provided an adequate medical opinion.  See 38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159(c).

In its April 2016 decision, the Board found a January 2012 VA examination inadequate because it did not address the significance of the development of degenerative changes in the same finger that was the subject of the Veteran's complaints at the June 1968 and August 1968 examinations, and remanded the claim for a new VA examination.  The Board directed the VA examiner to opine as to whether it was at least as likely as not (50 percent probability or more) that any right hand disorder, to include arthritis of any finger, was etiologically related to the Veteran's service, and provide a rationale for any opinion. 

The Veteran was provided a new VA examination in June 2016.  The examiner opined that the Veteran's right hand disability, to include arthritis of any finger, was less likely as not related to service.  However, the parties agreed that the examination was inadequate because the examiner did not provide a rationale as to why arthritis of the fingers was less likely than not related to service, as directed to by the Board in the April 2016 remand; did not address whether the current disability could have been related to an in-service injury; and did not provide a rationale for the opinion that the Veteran's in-service injury was acute and arthritis was caused by aging.

Nevertheless, in its January 2017 decision, the Board relied on the January 2012 and June 2016 VA examinations in denying the Veteran's claim.  The parties agreed that in doing so the Board erred and determined that remand was warranted to provide the Veteran a new VA examination in compliance with the Board's April 2016 remand order.  See Nieves-Rodriguez, 22 Vet. App. 304; see also Stegall, 11 Vet. App. at 271.

	TDIU

With regard to the Veteran's TDIU claim, the Board notes that the June 2016 VA examiner found that the Veteran's hand condition had an impact on his ability to perform some occupational tasks, namely, that he was unable to carry weight with his right hand.  Subsequently, in a November 2016 post-remand brief, the Veteran's then representative argued that the Veteran's right hand disability had an impact on his ability to work as a handyman due to issues with holding a drill in his right hand, which is dominant.

The Board remanded this issue in January 2017 decision in order to refer this issue to VA's Director, Compensation Service for extraschedular consideration.  In May 2017, the Director conducted an administrative review on this matter.  However, the Board notes that the results of this review could potentially be affected if the Veteran's pending claim for service connection for a right hand disability were to be granted.  As such, after the Veteran is provided a new VA examination, if, and only if, the RO grants service connection for a right hand disability, TDIU should be returned to the Director, Compensation Service for extraschedular consideration once again.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After undertaking the development listed above to the extent possible, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed right hand disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right hand disorder, to include arthritis of any finger, is etiologically related to the Veteran's service.  

b)  The examiner should specifically address whether the current right hand disability, to include arthritis of any finger, could be etiologically related to the April 1968 in-service injury to the hand.

c)  The examiner should specifically address the May 1968 claim for service connection, the June 1968 VA examination noting complaints of tenderness of the right middle and little fingers, and the June 1977 claim to reopen service connection.

d)  The examiner should address the impact of the right hand disorder on employability.

A detailed rationale for any opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Subsequently, if, and only if, the RO grants service connection for a right hand disability upon remand, refer the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, or designee, for extraschedular consideration.  A copy of the Director's decision must be associated with the claims file.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


